Exhibit 10.2

LOAN AGREEMENT dated as of November 9, 2016 (this Agreement) between CM Finance
SPV LLC, a limited liability company formed under the laws of the State of
Delaware (the Borrower), the financial institutions and other lenders from time
to time party hereto as “Lenders” (the Lenders) and Citibank, N.A., a national
banking association, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the Administrative Agent).

WHEREAS:

A. The Borrower intends to purchase one or more Term Loans (as defined herein)
and Bonds (as defined herein) outstanding under the respective Debt Obligation
Agreements referred to herein (the Term Loans and Bonds so acquired,
collectively, the Debt Obligations);

B. The Borrower wishes to use the proceeds of Loans hereunder to finance a
portion of the cost of purchasing the Debt Obligations; and

C. The Borrower has requested that the Initial Lender (as hereinafter defined)
make the Loans to the Borrower, and the Initial Lender is willing to make the
Loans to the Borrower, all on the terms and conditions set forth herein.

INTERPRETATION

Defined Terms

1.1 As used herein, the following terms shall have the following meanings (all
terms defined in this Section 1.1 or in other provisions of this Agreement in
the singular to have the same meanings when used in the plural and vice versa):

Account Control Agreement means the Account Control Agreement dated as of the
date hereof between the Borrower, the Security Agent, Citibank, N.A., as
intermediary (in such capacity, together with its successors in such capacity,
the Custodian), and Virtus, L.P., as collateral administrator (in such capacity,
together with its successors in such capacity, the Collateral Administrator).

Additional Amount has the meaning given to such term in Section 3.8(a).

Administrative Agent has the meaning specified in the first paragraph of this
Agreement.

Advance Rate means (a) in the case of a Debt Obligation that is neither a Bond
nor a Specified Debt Obligation, 50% and (b) in the case of any Debt Obligation
that is a Bond or Specified Debt Obligation, the percentage specified by the
Initial Lender to the Borrower on or prior to the date on which the Initial
Lender gives its consent as provided herein to the purchase thereof by the
Borrower, in each case, as such percentage may be adjusted from to time to time
as provided in Section 3.10(e). Notwithstanding the foregoing, the Advance Rate
shall be zero (a) with respect to any Excess Concentration Debt Obligation and
(b) with respect to any Debt Obligation as to which a Debt Obligation Event has
occurred and is continuing.



--------------------------------------------------------------------------------

Administrative Questionnaire means, with respect to any Lender, an
Administrative Questionnaire completed by such Lender in a form supplied by the
Administrative Agent.

Affiliate means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

Aggregate Purchase Amount means, on any date of determination, the aggregate of
the Purchase Amounts of all Debt Obligations on such date.

Agreement has the meaning specified in the first paragraph of this Agreement.

Approved Buyer means (a) any Person listed in Schedule II so long as its
long-term unsecured and unsubordinated debt obligations on the “trade date” for
the related submission of a Firm Bid contemplated hereby are rated at least “A2”
by Moody’s and at least “A” by S&P and (b) if a Person listed in Schedule II is
not the principal banking or securities Affiliate within a financial holding
company group, the principal banking or securities Affiliate of such listed
Person within such financial holding company group so long as such obligations
of such Affiliate have the rating indicated in clause (a) above.

Assignment Agreement means any assignment or similar agreement entered into by
the Borrower with respect to the purchase or sale of any Term Loan or Bond.

Assignment and Acceptance means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Administrative Agent, in a form
customarily used by the Administrative Agent for such purpose.

Average Advance Rate means, on any date of determination, an amount determined
by (a) first, with respect to each Debt Obligation (other than any Excess
Concentration Debt Obligation), multiplying the Par Amount of such Debt
Obligation on such date by the related Advance Rate in effect on such date,
(b) second, calculating the sum of the products determined pursuant to the
foregoing clause (a) and (c) third, dividing the sum determined pursuant to the
foregoing clause (b) by the aggregate Par Amount of all Debt Obligations (other
than any Excess Concentration Debt Obligation) on such date.

Bond means any obligation for the payment or repayment of borrowed money that is
in the form of, or represented by, a bond, note (other than notes delivered
pursuant to Loans), certificated debt security or other debt security.

Borrower has the meaning specified in the first paragraph of this Agreement.

Borrower Formation Documents means (a) the certificate of formation of the
Borrower and (b) the limited liability company agreement of the Borrower.

Borrowing Base means, on any date of determination, an amount equal to the
lesser of (a) the Maximum Commitment Amount and (b) the sum of (i) the Principal
Balance of all Eligible Investments

 

Page 2



--------------------------------------------------------------------------------

standing to the credit of the Principal Collection Account on such date plus
(ii) an amount determined by (x) first, with respect to each Debt Obligation
(other than any Excess Concentration Debt Obligation), multiplying the Par
Amount of such Debt Obligation on such date by the related Advance Rate in
effect on such date and (y) second, calculating the sum of the products
determined pursuant to the foregoing clause (x).

Borrowing Base Deficiency means, on any date of determination, an amount equal
to the excess (if any) of (a) the aggregate principal amount of the Loans
outstanding on such date over (b) the Borrowing Base on such date. No Borrowing
Base Deficiency shall occur or exist on any date of determination if the amount
produced by the foregoing calculation is not greater than zero.

Borrowing Date has the meaning given to such term in Section 2.1.

Borrowing Notice Date has the meaning given to such term in Section 2.2(b).

Business Day means a day on which commercial banks and foreign exchange markets
settle payments in New York and London.

Cash means such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

Change in Law means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any governmental authority after the
date of this Agreement or (c) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
governmental authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

Change in Tax Law means, with respect to any Lender or Participant, the
enactment, promulgation, execution or ratification of, or any change in or
amendment to, any law (or in the application or official interpretation of any
law) that occurs on or after the date on which the relevant entity became a
Lender or Participant, as the case may be, under this Agreement.

CM means CM Investment Partners, L.L.C., a limited liability company formed
under the laws of the State of Delaware.

Collateral has the meaning given to it in the Security Agreement.

 

Page 3



--------------------------------------------------------------------------------

Collateral Management Agreement means the Collateral Management Agreement dated
as of the date hereof between the Borrower and the Collateral Manager, together
with any successor or replacement agreement contemplated thereby.

Collateral Manager means CM, together with any successor collateral manager
under any successor or replacement Collateral Management Agreement.

Collateral Quality Test means, with respect to any Debt Obligation, a test that
is satisfied when such obligation satisfies each of the following clauses on the
date of purchase thereof:

 

(i) The obligation is a Term Loan or Bond.

 

(ii) The obligation is denominated in USD.

 

(iii) The obligation constitutes a legal, valid, binding and enforceable
obligation of the applicable Reference Entity, enforceable against such person
in accordance with its terms.

 

(iv) The obligation constitutes indebtedness for U.S. Federal income tax
purposes.

 

(v) If such obligation is a Bond, transfers thereof may be effected through The
Depositary Trust Company.

 

(vi) If such obligation is a Bond, transfers thereof are eligible under the
related Reference Obligation Debt Agreement to be effected pursuant to Rule 144A
under the Securities Act and pursuant to Regulation S under the Securities Act.

 

(vii) Except for any Specified Debt Obligation, if such obligation is a Loan,
transfers thereof on the Obligation Trade Date may be effected pursuant to the
Standard Terms and Conditions for Par/Near Par Trade Confirmations and not the
Standard Terms and Conditions for Distressed Trade Confirmations, in each case
as published by the LSTA and as in effect on the Obligation Trade Date.

 

(viii) Except for any Specified Debt Obligation, the obligation is not
Subordinate.

 

(ix) Except for any Specified Debt Obligation, the obligation is secured.

 

(x) Except for any Specified Debt Obligation, the obligation is part of a
fungible class of debt obligations (as to issuance date and all economic terms)
of at least USD150,000,000.

 

(xi) Except for any Specified Debt Obligation, the obligation is the subject of
the subject of at least one bid quotation from a nationally recognized
independent dealer in the related obligation as reported on a Pricing Service.

 

(xii) Except for any Specified Debt Obligation, if the obligation is a Second
Lien Obligation, the relevant tranche of the obligation has a facility rating
assigned by Moody’s of at least Caa1 or a facility rating assigned by S&P of at
least CCC+.

 

Page 4



--------------------------------------------------------------------------------

Collection Accounts means the Interest Collection Account and the Principal
Collection Account.

Contractual Currency has the meaning given to such term in Section 3.13.

Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. Controlling and
Controlled have meanings correlative thereto.

Coverage Deficiency means, on any date of determination, an amount equal to the
excess (if any) of (a) the Coverage Requirement on such date over (b) the Net
Equity Amount on such date. No Coverage Deficiency shall occur or exist on any
date of determination if the amount produced by the foregoing calculation is not
greater than zero.

Coverage Requirement means, on any date of determination, an amount equal to
(a) the Aggregate Purchase Amount on such date multiplied by (b) a percentage
equal to (i) 100% minus (ii) the sum of (x) the Average Advance Rate plus
(y) the Termination Threshold.

Coverage Requirement Cure shall occur, on any date of determination, if (a) the
Net Equity Amount on such date is at least equal to (b) an amount equal to
(i) the Aggregate Purchase Amount on such date multiplied by (ii) a percentage
equal to (x) 100% minus (y) the Average Advance Rate.

Current Price means, on any date of determination with respect to any Debt
Obligation, the Administrative Agent’s determination of the net cash proceeds
that would be received from the sale on such date of determination of any Debt
Obligation. If the Borrower disputes the Administrative Agent’s determination of
the Current Price of such Debt Obligation, then the Borrower may, no later than
24 hours after the Borrower is given notice of such determination, (a) designate
a Dealer and (b) provide to the Administrative Agent within such 24-hour period
with respect to such Dealer either (i) a Firm Bid with respect to not less than
the Par Amount of such Debt Obligation or (ii) a Bloomberg screen page
indicating that such Dealer has made, during such 24-hour period, both a bid and
an offer quotation with respect to not less than the Par Amount of such Debt
Obligation. If the Borrower disputes the Administrative Agent’s determination of
the Current Price of such Debt Obligation, but is unable after using
commercially reasonable efforts to provide the information specified in
clause (b)(i) or (b)(ii) above, then the Borrower may engage the Valuations &
Opinions Group of Lincoln International or any other independent valuation agent
acceptable to the Administrative Agent to determine, not less frequently than
once during each calendar week, the fair value of such Debt Obligation in
accordance with the requirements of GAAP and otherwise consistent with such
valuation agent’s customary practices. With respect to any Debt Obligation, the
Firm Bid or bid quotation provided to the Administrative Agent as aforesaid (or,
if applicable, the fair value so determined, if determined as of a date not more
than seven days prior to the relevant date of determination of the Current
Price),

 

Page 5



--------------------------------------------------------------------------------

adjusted to reflect the Administrative Agent’s estimate of all expenses of sale
that would be incurred in connection with the sale of such Debt Obligation, will
be the Current Price of such Debt Obligation for the relevant date of
determination. The “Current Price” shall be expressed as a percentage of par and
will be determined exclusive of accrued interest and premium.

Current Value means, on any date of determination with respect to any Debt
Obligation, (a) the Current Price of such Debt Obligation on such date
multiplied by (b) the Par Amount of such Debt Obligation on such date.

Dealer means (a) any entity (other than the Administrative Agent or any of its
Affiliates) designated by the Administrative Agent or its designated Affiliate
in its sole discretion as a “Dealer” for the purposes of this Agreement and
(b) to the extent designated by the Borrower pursuant to the definition of
“Current Price”, either (i) any Approved Buyer or (ii) any other entity approved
in advance by the Administrative Agent, such approval not to be unreasonably
withheld or delayed (it being agreed that the Administrative Agent may
reasonably withhold its approval based on the credit standing of such entity);
provided that the Administrative Agent or any Affiliate thereof may be a Dealer
if more than one Dealer is otherwise designated.

Debt Obligation has the meaning given to such term in the recitals to this
Agreement and includes any obligation, security or other property (other than
cash) received in exchange for any “Debt Obligation”.

Debt Obligation Agreement means, with respect to any Debt Obligation, the term
loan agreement, other similar credit agreement, indenture, note purchase
agreement, securities purchase agreement or other similar agreement governing
such Debt Obligation.

Debt Obligation Bankruptcy Event means, with respect to any Debt Obligation, the
occurrence of the following with respect to any Obligor on such Debt Obligation:
Bankruptcy. Capitalized terms used in this definition but not defined in this
Agreement shall have the meanings specified in the 2003 ISDA Credit Derivatives
Definitions.

Debt Obligation Event means, with respect to any Debt Obligation, the occurrence
of one or more of the following: (a) such Debt Obligation (or any portion
thereof), including by reason of any exchange, shall fail to be denominated and
payable solely in USD; and (b) such Debt Obligation (or any portion thereof),
solely by reason of any exchange or modification thereof, shall fail to
constitute indebtedness for U.S. Federal income tax purposes.

Debt Obligation Failure to Pay Event means, with respect to any Debt Obligation,
the occurrence of the following with respect to such Debt Obligation (or any
portion thereof): Failure to Pay. For purposes of the determination of whether a
Debt Obligation Failure to Pay Event has occurred, the Reference Obligation
shall be such Debt Obligation, the Obligation Category will be Borrowed Money,
the Payment Requirement will be USD1,000,000 and no Obligation Characteristics
will be specified. Capitalized terms used in this definition but not defined in
this Agreement shall have the meanings specified in the 2003 ISDA Credit
Derivatives Definitions.

 

Page 6



--------------------------------------------------------------------------------

Default Rate means, with respect to any Interest Period, the Interest Rate for
such Interest Period plus 2.00%.

Default Threshold means USD5,000,000.

Eligible Investments means (a) Cash, (b) deposit accounts issued or offered by,
any domestic office of any commercial bank organized under the laws of the
United States of America or any State thereof which has a combined capital and
surplus and undivided profits of not less than USD1,000,000,000, and (c) money
market funds that have, at all times, credit ratings of “Aaa” and “MR1+” by
Moody’s Investor’s Service, Inc. and “AAAm” or “AAAm-G” by Standard & Poor’s,
respectively. Eligible Investments may include investments described in clause
(b) or (c) above made with or issued by the Custodian or for which the Custodian
or an Affiliate thereof provides services and receives compensation.

Equity Restricted Payment means any dividend or other distribution (whether in
cash, securities or other property) with respect to any ownership interest in
the Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
ownership interest in the Borrower or any option, warrant or other right to
acquire any ownership interest in the Borrower.

Events of Default has the meaning given to such term in Section 6.1.

Excess Concentration Debt Obligation means, on any date of determination, any
Debt Obligation whose ownership by the Borrower (other than as an “Excess
Concentration Debt Obligation”) would not on such date satisfy one or more of
the following clauses (but only to the extent that such inclusion would not
satisfy any such clause):

 

(a) the sum of the Purchase Amounts for all Debt Obligations that are Bonds does
not exceed 10% of the Portfolio Target Amount;

 

(b) the sum of the Purchase Amounts for all Debt Obligations that are (i) Second
Lien Obligations, (ii) unsecured or (iii) Subordinate does not exceed 35% of the
Portfolio Target Amount; and

 

(c) the sum of the Purchase Amounts for all Debt Obligations that are Specified
Debt Obligations does not exceed 15% of the Portfolio Target Amount.

Debt Obligations that fail to satisfy any such clause shall be treated as an
“Excess Concentration Debt Obligation” in the reverse order of their respective
dates of purchase by the Borrower.

Excluded Taxes means taxes imposed on or with respect to a Lender or required to
be withheld or deducted from a payment to a Lender which taxes are imposed on or
measured by net income (however denominated), franchise taxes, and branch
profits taxes, in each case, (i) as a result of such Lender being organized
under the laws of, or having its principal office or its applicable lending
office located in, the jurisdiction imposing such tax (or any political
subdivision thereof) or (ii) as a result of a present or former connection
between such Lender and the jurisdiction of the government or taxation authority

 

Page 7



--------------------------------------------------------------------------------

imposing such tax (other than connections arising from such Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement or any
Support Document, or sold or assigned an interest in the Loans, this Agreement
or any Support Document).

FATCA means Sections 1471 through 1474 of the U.S. Internal Revenue Code of
1986, as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with) and
any current or future regulations or official interpretations thereof.

Federal Funds Effective Rate means, on any date of determination, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

Firm Bid shall be, with respect to any Debt Obligation, a good and irrevocable
bid for value, to purchase the Par Amount of such Debt Obligation, expressed as
a percentage of the outstanding principal amount of such Debt Obligation and
exclusive of accrued interest and premium, for scheduled settlement
substantially in accordance with the then-current market practice in the
principal market for such Debt Obligation, as determined by the Administrative
Agent, submitted as of 11:00 a.m. New York time or as soon as practicable
thereafter. The Administrative Agent shall be entitled to disregard any Firm Bid
submitted by a Dealer (a) if, in the Administrative Agent’s commercially
reasonable judgment, (i) such Dealer may be ineligible to accept assignment or
transfer of the Par Amount of such Debt Obligation substantially in accordance
with the then-current market practice in the principal market for such Debt
Obligation, as determined by the Administrative Agent, or (ii) such Dealer would
not, through the exercise of its commercially reasonable efforts, be able to
obtain any consent required under the related Debt Obligation Agreement to the
assignment or transfer to such Dealer of the Par Amount of such Debt Obligation
or (b) if the Administrative Agent determines that such Firm Bid is not bona
fide, including, without limitation, due to (i) the insolvency of the bidder,
(ii) the inability, failure or refusal of the bidder to settle the purchase of
the Par Amount of such Debt Obligation or otherwise settle transactions in the
relevant market or perform its obligations generally or (iii) the Administrative
Agent not having pre-approved trading lines with the Dealer that would permit
settlement of the Par Amount of such Debt Obligation.

Foreign Lender means any Lender, including Persons that shall have become party
hereto pursuant to an Assignment and Acceptance and Participants, that is
organized under the laws of a jurisdiction other than the United States of
America or any state thereof, other than any such Lender that has provided a
validly executed IRS Form W-8ECI (or any successor form) certifying that its
income with respect to the Loans is effectively connected with a trade or
business in the United States of America.

 

Page 8



--------------------------------------------------------------------------------

GAAP means generally accepted accounting principles in the United States of
America, consistently applied.

Indebtedness of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others,
(h) all capital lease obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.

Indemnitee has the meaning given to such term in Section 8.1.

Initial Lender means Citibank, N.A., a national banking association.

Interest Collection Account has the meaning given to such term in the Account
Control Agreement.

Interest Period means each period from and including a Quarterly Date to but
excluding the next succeeding Quarterly Date, provided that (a) the first
Interest Period shall commence on the date hereof (subject to the following
clause (c)), (b) the final Interest Period shall end on the Maturity Date and
(c) with respect to any Loan that is borrowed on a Borrowing Date other than the
date hereof, a separate Interest Period will be deemed to exist with respect to
such Loan, which separate Interest Period shall be the period from and including
such Borrowing Date to but excluding the next succeeding Quarterly Date.

Interest Proceeds means the sum (determined without duplication) of:

(i) all payments of interest, premium, commitment fees, facility fees, amendment
fees, waiver fees, other fees, delayed compensation and other income received by
the Borrower in cash in respect of any Debt Obligation or any Eligible
Investment held by the Borrower, including accrued interest, premium, commitment
fees, facility fees, amendment fees, waiver fees, other fees, delayed
compensation and other income received as a result of any sale or other
disposition (including any sale or other disposition made pursuant to the
Security Agreement) of any Debt Obligation (or any portion thereof) or any
Eligible Investment, but excluding (x) any payment of principal, (y) any sale
proceeds in respect of principal and (z) interest, fees or other income accrued
to the date of purchase thereof by the Borrower that were included in the
purchase price paid by the Borrower; and

(ii) all principal and interest payments received by the Borrower in cash in
respect of Eligible Investments purchased with Interest Proceeds.

 

Page 9



--------------------------------------------------------------------------------

Interest Rate means, with respect to any Interest Period, LIBOR for such
Interest Period plus 4.85%.

Investment Advisers Act means the U.S. Investment Advisers Act of 1940.

Investment Company Act means the U.S. Investment Company Act of 1940.

Investor means CM Finance Inc., which is on the date hereof the sole owner of
the Borrower.

Investor NAV means the net asset value of the Investor determined and calculated
in accordance with all SEC rules applicable to filings of quarterly and annual
financial statements in periodic reports required to be filed by the Investor
with the SEC.

Lenders has the meaning specified in the first paragraph of this Agreement.

LIBOR means, with respect to any Interest Period, the rate for deposits in USD
for the period of three months that appears on the Reuters Screen LIBOR01 Page
(or any successor page) as of 11:00 a.m., London time, on the day that is two
London Banking Days preceding the first day of such Interest Period; provided
that, with respect to any Interest Period commencing prior to the first
Quarterly Date, LIBOR for such Interest Period shall be determined through the
use of straight-line interpolation by reference to two rates appearing on such
page as of such time on such date, one of which shall be determined as if the
length of period for the relevant deposits were the period of time for which
rates are available next shorter than the length of such Interest Period and the
other of which shall be determined as if the length of the period for the
relevant deposits were the period of time for which rates are available next
longer than the length of such Interest Period. In addition, in no event shall
LIBOR for any Interest Period or any other specified interest period be less
than zero.

Lien means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

Loan has the meaning given to such term in Section 2.1.

Loan Parties means the Lenders, the Administrative Agent, the Security Agent,
the Security Agent Custodian, the Collateral Administrator and the Custodian.

London Banking Day means any day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London.

 

Page 10



--------------------------------------------------------------------------------

LSTA means The Loan Syndications and Trading Association, Inc. and any successor
thereto.

Material Adverse Effect means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower,
(b) the ability of the Borrower to perform any of its obligations under this
Agreement or any other Transaction Document to which it is a party or (c) the
rights of or benefits available to any of the Lenders or the Security Agent
under this Agreement or any of the other Transaction Documents.

Maturity Date means the earlier of (a) the Scheduled Maturity Date and (b) the
date on which the Loans are paid in full.

Maximum Commitment Amount means USD50,000,000.

Net Equity Amount means, on any date of determination, an amount equal to the
excess (if any) of (a) the sum of (i) the Current Value of all Debt Obligations
on such date plus (ii) the Principal Balance of all Eligible Investments
standing to the credit of the Collection Accounts on such date over (b) the sum
of (i) the aggregate principal amount of the Loans outstanding on such date plus
(ii) the aggregate of all other amounts owing on (and, if applicable, accrued on
or prior to) such date by the Borrower under this Agreement, any Support
Document or the Collateral Management Agreement (whether or not then due or
payable).

Obligor means, with respect to any Debt Obligation, any obligor (whether as
primary obligor, guarantor or other secondary obligor or otherwise) on such Debt
Obligation.

Par Amount means, on any date of determination with respect to any Debt
Obligation, the principal amount of such Debt Obligation held by the Borrower
and outstanding on such date.

Participant has the meaning given to such term in Section 8.4(f).

Participant Register has the meaning given to such term in Section 8.4(f).

Payment Account means, with respect to payments to be made hereunder or under
any Support Document to any Lender, the account of such Lender for receiving
such payments most recently specified to the Borrower and the Administrative
Agent in a notice from such Lender.

Payment Dates means each of the days occurring five Business Days following a
Quarterly Date.

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership or other entity or the
government of the United States of America or any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

Page 11



--------------------------------------------------------------------------------

Portfolio Target Amount means, on any date of determination, (a) during the
Reinvestment Period, the Maximum Commitment Amount divided by the Average
Advance Rate and (b) occurring after the Reinvestment Period, the aggregate
principal amount of the Loans then outstanding divided by by the Average Advance
Rate.

Potential Event of Default means any event or circumstance that, with the giving
of notice and/or the lapse of time, would become an Event of Default.

Pricing Service means Markit Partners, Loan Pricing Corp. or a nationally
recognized pricing service acceptable to the Initial Lender as specified in a
notice to the Borrower.

Principal Balance means, on any date of determination, with respect to any
Eligible Investment in any account, the aggregate (i) current balance of Cash,
demand deposits, time deposits, certificates of deposit and federal funds;
(ii) principal amount of interest-bearing corporate and government securities,
money market accounts and repurchase obligations; and (iii) purchase price (but
not greater than the face amount) of non-interest-bearing government and
corporate securities and commercial paper.

Principal Collection Account has the meaning given to such term in the Account
Control Agreement.

Principal Proceeds means all net proceeds received by the Borrower in cash in
respect of any Debt Obligation or any Eligible Investment held by the Borrower,
including as a result of any sale or other disposition (including any sale or
other disposition made pursuant to the Security Agreement) of any Debt
Obligation (or any portion thereof) or any Eligible Investment, but excluding
all Interest Proceeds.

Proceedings has the meaning given to such term in Section 8.5(b).

Process Agent has the meaning given to such term in Section 8.5(c).

Property means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

Purchase Amount means, on any date of determination with respect to any Debt
Obligation, (a) the Purchase Price on such date with respect to such Debt
Obligation multiplied by (b) the Par Amount on such date.

Purchase Price means, with respect to any Debt Obligation, the aggregate
purchase price paid by the Borrower to purchase such Debt Obligation (which
(a) shall be expressed as a percentage of par and (b) shall be determined
exclusive of accrued interest, premium and fees). The Purchase Price for any
Debt Obligation shall not exceed 100%.

Quarterly Date means the 20th day of each March, June, September and December,
commencing with the first such date after the date hereof.

Register has the meaning given to such term in Section 8.4(e).

 

Page 12



--------------------------------------------------------------------------------

Reinvestment Period means the period from and including the date hereof to but
excluding the Reinvestment Period Termination Date; provided that, following the
occurrence of an Event of Default, the Reinvestment Period may be terminated
pursuant to Section 6.

Reinvestment Period Termination Date means May 1, 2018; provided that, if such
day is not a Business Day, then the Reinvestment Period Termination Date will be
the immediately preceding Business Day.

Related Party means (a) the Investor or any Affiliate thereof, (b) any
investment advisor to the Investor or any Affiliate thereof or (c) any account
or portfolio as to which any investment adviser to the Investor or any Affiliate
thereof (or any Affiliate of such investment adviser) serves as investment
advisor.

Required Lenders means Lenders holding more than 50% of the outstanding
principal amount of the Loans.

Representation Date means the date hereof and each other date specified herein
(or in any amendment or other modification hereto) upon which the
representations made herein are to be repeated or deemed repeated.

Scheduled Maturity Date means May 1, 2019; provided that, if such day is not a
Business Day, then the Scheduled Maturity Date will be the immediately preceding
Business Day.

Second Lien Obligation means an obligation that is secured by collateral, but as
to which the beneficiary or beneficiaries of such collateral security agree for
the benefit of the holder or holders of other indebtedness secured by the same
collateral (First Lien Debt) as to one or more of the following: (1) to defer
their right to enforce such collateral security either permanently or for a
specified period of time while First Lien Debt is outstanding, (2) to permit a
holder or holders of First Lien Debt to sell such collateral free and clear of
the security in favor of such beneficiary or beneficiaries, (3) not to object to
sales of assets by the obligor on such obligation following the commencement of
a bankruptcy or other insolvency proceeding with respect to such obligor or to
an application by the holder or holders of First Lien Debt to obtain adequate
protection in any such proceeding and (4) not to contest the creation, validity,
perfection or priority of First Lien Debt.

Securities Act means the U.S. Securities Act of 1933.

Security Agent means Citibank, N.A., as agent for the secured parties under the
Security Agreement, together with any successor in such capacity.

Security Agent Custodian has the meaning given to such term in the Security
Agreement.

Security Agreement means the Security Agreement dated as of the date of this
Agreement between the Borrower and the Security Agent.

 

Page 13



--------------------------------------------------------------------------------

Specified Debt Obligation means any Debt Obligation whose purchase by the
Borrower would not satisfy one or more of clauses (vii) through (xii) of the
Collateral Quality Test (other than as a “Specified Debt Obligation”).

Stamp Tax means any stamp, registration, documentation or similar tax.

Stamp Tax Jurisdiction has the meaning given to such term in Section 3.8(d).

Subordinate means, with respect to an obligation (the Subordinated Obligation)
and another obligation of the obligor thereon to which such obligation is being
compared (the Senior Obligation), a contractual, trust or similar arrangement
(without regard to the existence of preferred creditors arising by operation of
law or to collateral, credit support, lien or other credit enhancement
arrangements or provisions regarding the application of proceeds of any of the
foregoing) providing that (i) upon the liquidation, dissolution, reorganization
or winding up of the obligor, claims of the holders of the Senior Obligation
will be satisfied prior to the claims of the holders of the Subordinated
Obligation or (ii) the holders of the Subordinated Obligation will not be
entitled to receive or retain payments in respect of their claims against the
obligor at any time that the obligor is in payment arrears or is otherwise in
default under the Senior Obligation.

Subsidiary means, with respect to any Person (the parent) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

Support Document means each of the Security Agreement, the Account Control
Agreement and any other document designated by the Borrower and the
Administrative Agent as a “Support Document”.

Tax has the meaning given to such term in Section 3.8(a).

Term Loan means any loan or other similar debt obligation that requires the
holder thereof to make, on or after the date on which the Borrower acquires such
loan or other similar debt obligation, one or more advances to the borrower
under the instrument or agreement pursuant to which such debt obligation was
issued or created (whether or not such advances, if repaid, may be reborrowed).

Termination Threshold means 25%.

Transaction Documents means this Agreement, the Support Documents, the
Collateral Management Agreement and the Assignment Agreements.

U.S. Dollars and USD mean lawful money of the United States of America.

 

Page 14



--------------------------------------------------------------------------------

Interpretation

1.2 Unless the context otherwise clearly requires: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined; (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms; (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”; (e) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (f) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns; (g) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof; and (h) all references herein to Sections,
Exhibits and Schedules shall be construed to refer to Sections of, and Exhibits
and Schedules to, this Agreement.

THE LOANS

2.1 Subject to the terms and conditions set forth herein, the Initial Lender
agrees to make a term loan (each a Loan) to the Borrower from time to time on
any Business Day (each, a Borrowing Date) during the Reinvestment Period in
order to finance the purchase of a Debt Obligation with the proceeds of such
term loan. Amounts repaid in respect of the Loans may not be reborrowed.

2.2 The advance of each term loan pursuant to Section 2.1 shall be subject to:

 

(a) the satisfaction on or prior to the first Borrowing Date of each of the
conditions precedent specified in Schedule I hereto (and the making of the
initial term loan on the initial Borrowing Date shall be deemed to constitute
the satisfaction of each of the conditions precedent specified in Schedule I
hereto);

 

(b) the receipt by the Administrative Agent of a notice of borrowing (the date
of such notice being the Borrowing Notice Date) from the Borrower not less than
three (and not more than five) Business Days prior to the relevant Borrowing
Date (which notice shall be irrevocable and effective only upon receipt by the
Administrative Agent):

 

  (i) specifying the proposed Borrowing Date (which shall occur during the
Reinvestment Period);

 

  (ii) specifying the amount of the proposed advance (which shall be an amount
not less than USD1,000,000 and in an integral multiple of USD10,000);

 

Page 15



--------------------------------------------------------------------------------

  (iii) specifying the Par Amount of the Term Loan or Bond whose purchase is to
be settled with the proceeds of such advance and the Purchase Price with respect
to the Term Loan or Bond being purchased; and

 

  (iv) setting forth computations in reasonable detain necessary to establish
the satisfaction of the condition set forth in paragraph (e) below;

 

(c) each of the representations and warranties of the Borrower set forth in this
Agreement and the Support Documents are true and correct in all material
respects on and as of the related Borrowing Notice Date (or, if expressly stated
to be made as of any specific date, on and as of such specific date) (and with
each such representation and warranty being made on and as of the related
Borrowing Notice Date for all purposes of this Agreement);

 

(d) no Event of Default or Potential Event of Default has occurred and is
continuing or would result from such borrowing;

 

(e) no Borrowing Base Deficiency or Coverage Deficiency has occurred and is
continuing or would result from such borrowing;

 

(f) no Debt Obligation Bankruptcy Event or Debt Obligation Failure to Pay Event
has occurred and is continuing on the related Borrowing Notice Date with respect
to the Term Loan or Bond being purchased;

 

(g) the Collateral Quality Test with respect to the Term Loan or Bond being
purchased is satisfied after giving effect to such borrowing;

 

(h) the aggregate principal amount of the Loans after giving effect to such
borrowing does not exceed the Maximum Commitment Amount.

Subject to the satisfaction of such conditions, the Initial Lender shall make
such advance available on the related Borrowing Date by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Initial Lender.

2.3 The proceeds from each Loan shall be used by the Borrower exclusively for
the purchase of one or more Term Loans and Bonds identified in the related
notice of borrowing given pursuant to Section 2.2.

2.4 The Loans and other obligations of the Borrower hereunder shall be secured
as provided in the Security Agreement and shall be entitled to the benefit of
the other Support Documents. The Lenders hereby irrevocably appoint the Security
Agent as their agent under the Security Agreement and each other Support
Document and authorize the Security Agent to take such actions on their behalf
and to exercise such powers as are delegated to the Security Agent by the terms
of the Security Agreement and each other Support Document, together with such
actions and powers as are reasonably incidental thereto.

 

Page 16



--------------------------------------------------------------------------------

PAYMENTS OF PRINCIPAL, INTEREST AND FEES

Payments of Principal; Reduction of Maximum Commitment Amount

 

3.1(a) For value received, the Borrower hereby unconditionally promises to pay
to the Administrative Agent for account of the Lenders the entire aggregate
unpaid principal amount of the Loans on the Scheduled Maturity Date.

 

(b) With respect to each period set forth in the table below, the Borrower shall
pay to the Administrative Agent for account of the Lenders the portion set forth
below of the aggregate principal amount of the Loans outstanding (the Reference
Amount) on the Business Day immediately following the last day of the
Reinvestment Period (such Business Day, the Reference Date).

 

Period

  

Amount of Prepayment

During the period from and including the Reference Date to and including the
Business Day falling on or immediately prior to the three-month anniversary of
the Reference Date    30% of the Reference Amount Thereafter to and including
the Business Day falling on or immediately prior to the six-month anniversary of
the Reference Date    10% of the Reference Amount Thereafter to and including
the Business Day falling on or immediately prior to the nine-month anniversary
of the Reference Date    10% of the Reference Amount

 

(c) If a Borrowing Base Deficiency shall occur on any date, the Borrower shall
within two Business Days thereafter prepay the principal of the Loans in an
aggregate principal amount such that, after giving effect to such prepayment, no
Borrowing Base Deficiency shall exist.

 

(d) If a Coverage Deficiency shall occur on any date, the Borrower shall within
two Business Days thereafter prepay the principal of the Loans in an aggregate
principal amount necessary to cause a Coverage Requirement Cure to occur.

 

Page 17



--------------------------------------------------------------------------------

(e) Any repayment or prepayment of principal of the Loans made during the
Reinvestment Period pursuant to Section 3.1(c), 3.1(d) or 3.7 shall reduce the
required amounts of prepayments pursuant to Section 3.1(b) in the direct order
of their respective maturities.

 

(f) By notice to the Administrative Agent specifying the date and amount of such
reduction, the Borrower may reduce the Maximum Commitment Amount on any Business
Day occurring during the Reinvestment Period to an amount not lower than the
aggregate principal amount of the Loans outstanding on the date of such
reduction.

Interest; Fees

 

3.2(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of the Lenders interest on the unpaid principal amount of each
Loan, for the period from and including the initial Borrowing Date for such Loan
to but excluding the date that such Loan shall be paid in full, at a rate per
annum equal to the Interest Rate as in effect from time to time.

 

(b) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of the Initial Lender a commitment fee, accruing for each day
during the Reinvestment Period, on an amount equal to the excess (if any) of
(i) the Maximum Commitment Amount over (ii) the greater of (x) 75% of the
Maximum Commitment Amount and (y) the aggregate principal amount of the Loans
outstanding, at a rate per annum equal to 0.75%.

 

(c) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of the Initial Lender a commitment fee, accruing for each day
during the Reinvestment Period, on an amount equal to the excess (if any) of
(i) 75% of the Maximum Commitment Amount and (ii) the aggregate principal amount
of the Loans outstanding, at a rate per annum equal to 2.85%.

 

(d) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of the Initial Lender a commitment reduction fee equal to
0.75% of the amount of any reduction in the Maximum Commitment Amount (whether
pursuant to Section 3.1(f) or Section 6).

 

(e) Any fee payable by the Borrower hereunder, once paid, shall be
non-refundable.

Default

3.3 Notwithstanding the foregoing, the Borrower hereby unconditionally promises
to pay to the Administrative Agent for account of the Lenders interest on any
principal of or interest on the Loans, or any fee or other amount owing to any
Loan Party under this Agreement or any Support Document, that shall not be paid
in full when due (whether at stated maturity, by acceleration, upon optional or
mandatory prepayment or otherwise), for the period from and including the due
date of such payment to but excluding the date the same is paid in full, at a
rate per annum equal to the Default Rate.

 

Page 18



--------------------------------------------------------------------------------

Payment Dates

 

3.4(a) Accrued interest on each Loan shall be payable (i) on each Payment Date
in an amount equal to interest accrued for the related Interest Period,
(ii) upon the prepayment pursuant to Section 3.7 of any principal of such Loan
in an amount equal to interest thereon accrued to but excluding the date of such
prepayment and (iii) in the case of interest payable at the Default Rate, from
time to time on demand of the Administrative Agent.

 

(b) Unpaid commitment fee referred to in Section 3.2(b) or 3.2(c) and accrued to
and including any Quarterly Date shall be payable on the related Payment Date.

 

(d) The amount of any commitment reduction fee referred to in Section 3.2(d)
shall be payable on the date of the relevant reduction in the Maximum Commitment
Amount.

Interest Computation Basis

3.5 Interest accruing with respect to each Loan for any Interest Period shall
accrue for each day during such Interest Period and shall be computed on the
basis of a year of 360 days and actual days elapsed. Interest accruing with
respect to any other amount for any period shall accrue from and including the
first day of such period to but excluding the last day of such period and shall
be computed on the basis of a year of 360 days and actual days elapsed.
Commitment fee referred to in Section 3.2(b) and 3.2(c) accruing for any period
shall accrue from and including the first day of such period to but excluding
the last day of such period and shall be computed on the basis of a year of 360
days and actual days elapsed.

Manner of Payment

 

3.6(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or otherwise) or under any Support
Document (except to the extent otherwise provided therein) prior to 1:00 p.m.,
New York City time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 399 Park Avenue, New York, New York 10043, except as otherwise
expressly provided herein or in any Support Document. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient through its Payment Account promptly
following receipt thereof.

 

(b) If any payment hereunder shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension. All payments by the Borrower hereunder or
under any Support Document shall be made in USD.

 

Page 19



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

(d) Except to the extent otherwise provided herein: (i) each payment or
prepayment of principal of the Loans by the Borrower shall be made for account
of the Lenders pro rata in accordance with the respective portions of the unpaid
principal amount of the Loan held by them; (ii) each payment of interest on any
Loan by the Borrower shall be made for account of the Lenders pro rata in
accordance with the amounts of interest on their respective portions of such
Loan then due and payable to the Lenders; and (iii) each commitment fee or
commitment reduction fee payable by the Borrower under Section 3.2(b), 3.2(c) or
3.2(d) shall be made for account of the Initial Lender.

 

(e) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Loans, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder. The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof. The entries made in such accounts maintained
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans, and to pay interest
thereon, in accordance with the terms of this Agreement.

 

(f) Any Lender may request that the portion of the Loans owing to such Lender be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
portion of the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant hereto) be represented
by one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

Page 20



--------------------------------------------------------------------------------

(g) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any
portion of the Loans owing to such Lender resulting in such Lender receiving
payment of a greater proportion thereof then due than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the amounts owing to the
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with paragraph (d) above;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
portion of the Loans to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(h) Any Lender may change the Payment Account for receiving payments under this
Agreement by giving notice of the new Payment Account to the Borrower and the
Administrative Agent at least three Business Days prior to the first scheduled
date for the payment to which such change applies.

Collection Accounts; Application of Proceeds; Priorities of Payment

 

3.7(a) The Borrower shall from time to time deposit (or cause to be deposited)
into the Interest Collection Account, immediately upon receipt thereof, (i) all
Interest Proceeds and (ii) any other amounts that are received by the Borrower
that are not required hereunder to be deposited into the Principal Collection
Account. The Borrower may from time to time (other than on a Payment Date)
invest collected funds standing to the credit of the Interest Collection Account
in Eligible Investments that are credited to the Interest Collection Account.
Any such Eligible Investment shall mature no later than the Payment Date next
succeeding the date of such investment.

 

(b) The Borrower shall from time to time deposit (or cause to be deposited) into
the Principal Collection Account, immediately upon receipt thereof, (i) all
Principal Proceeds, (ii) any proceeds of any advance made under Section 2.2 that
is not immediately applied to the purchase of a Term Loan or Bond and (iii) any
funds contributed in cash to the capital of the Borrower. The Borrower may from
time to time (other than on a Payment Date) invest collected funds standing to
the credit of the Principal Collection Account in Eligible Investments that are
credited to the Principal Collection Account. Any such Eligible Investment shall
mature no later than the Payment Date next succeeding the date of such
investment.

 

Page 21



--------------------------------------------------------------------------------

(c) No amount shall be withdrawn from either Collection Account except as
expressly provided in this Section 3.7.

 

(d) On any Business Day occurring during the Reinvestment Period, the Borrower
may apply any amount standing to the credit of the Principal Collection Account
to the settlement of a purchase of a Term Loan or Bond; provided that any such
application shall be subject to the satisfaction of the following conditions on
the “trade date” for such purchase:

 

  (1) no Event of Default or Potential Event of Default has occurred and is
continuing or would result from such purchase or application of funds;

 

  (2) no Borrowing Base Deficiency or Coverage Deficiency has occurred and is
continuing or would result from such purchase or application of funds;

 

  (3) no Debt Obligation Bankruptcy Event or Debt Obligation Failure to Pay
Event has occurred and is continuing with respect to the Term Loan or Bond being
purchased; and

 

  (4) the Collateral Quality Test with respect to the Term Loan or Bond being
purchased is satisfied after giving effect to such purchase and application of
funds; and

(e) All Eligible Investments held in the Collection Accounts (other than Cash)
on any Quarterly Date shall be liquidated and held as Cash pending application
on the next succeeding Payment Date as provided in this Section 3.7(e) or in
Section 3.7(g).

(i) Subject to Section 3.7(f), on each Payment Date occurring during the
Reinvestment Period, the collected funds standing to the credit of the Interest
Collection Account shall be applied in the following order of priority:

 

  (1) to the payment of taxes and governmental fees owing by the Borrower, if
any;

 

  (2) to the payment of any amounts then due and payable by the Borrower to the
Custodian, the Security Agent, the Security Agent Custodian or the Collateral
Administrator under any Support Document;

 

  (3) to the payment of any amounts then due and payable by the Borrower to the
Collateral Manager under the Collateral Management Agreement, except that no
such amount shall be payable to the Collateral Manager if irrevocably waived by
the Collateral Manager by written notice to the Borrower, the Collateral
Administrator and the Administrative Agent;

 

Page 22



--------------------------------------------------------------------------------

  (4) to the payment of any amounts (including interest, fees, expenses,
indemnities and other amounts, but excluding principal of the Loans) then due
and payable by the Borrower to any Loan Party (other than the Custodian, the
Security Agent, the Security Agent Custodian or the Collateral Administrator)
under this Agreement or any Support Document;

 

  (5) if a Borrowing Base Deficiency or Coverage Deficiency exists (determined
after giving effect to any payment under paragraph (ii) below from Principal
Proceeds), to the repayment of the principal of the Loans to the extent
necessary to eliminate such Borrowing Base Deficiency or to cause a Coverage
Requirement Cure, as the case may be;

 

  (6) if so directed by the Collateral Manager, to the repayment of the
principal of the Loans;

 

  (7) unless otherwise directed by the Collateral Manager, to the payment by the
Borrower of a distribution to its equity owner(s), but only so long no Borrowing
Base Deficiency or Coverage Deficiency exists or would result from such payment
and distribution; and

 

  (8) for retention in the Interest Collection Account (for subsequent
application as provided in this Agreement).

(ii) Subject to Section 3.7(f), on each Payment Date occurring during the
Reinvestment Period, the collected funds standing to the credit of the Principal
Collection Account shall be applied in the following order of priority:

 

  (1) to the payment of any amounts (including interest, fees, expenses,
indemnities and other amounts, but excluding principal of the Loans) then due
and payable by the Borrower (but not paid pursuant to paragraph (i) above) to
any Loan Party (other than the Custodian, the Security Agent, the Security Agent
Custodian or the Collateral Administrator) under this Agreement or any Support
Document;

 

  (2) if a Borrowing Base Deficiency or Coverage Deficiency exists, to the
repayment of the principal of the Loans to the extent necessary to eliminate
such Borrowing Base Deficiency or to cause a Coverage Requirement Cure, as the
case may be;

 

  (3) if so directed by the Collateral Manager, to the repayment of the
principal of the Loans; and

 

  (4) for retention in the Principal Collection Account (for subsequent
application as provided in this Agreement).

(iii) Subject to Section 3.7(f), on each Payment Date occurring after the
Reinvestment Period, the collected funds standing to the credit of the
Collection Accounts (whether as Interest Proceeds or Principal Proceeds) shall
be applied in the following order of priority:

 

  (1) to the payment of taxes and governmental fees owing by the Borrower, if
any;

 

Page 23



--------------------------------------------------------------------------------

  (2) to the payment of any amounts then due and payable by the Borrower to the
Custodian, the Security Agent, the Security Agent Custodian or the Collateral
Administrator under any Support Document;

 

  (3) to the payment of any amounts then due and payable by the Borrower to the
Collateral Manager under the Collateral Management Agreement, except that no
such amount shall be payable to the Collateral Manager if irrevocably waived by
the Collateral Manager by written notice to the Borrower, the Collateral
Administrator and the Administrative Agent;

 

  (4) to the payment of any amounts (including interest, fees, expenses,
indemnities and other amounts, but excluding principal of the Loans) then due
and payable by the Borrower to any Loan Party (other than the Custodian, the
Security Agent, the Security Agent Custodian or the Collateral Administrator)
under this Agreement or any Support Document;

 

  (5) to the repayment of the principal of the Loans until the Loans are paid in
full; and

 

  (6) to the payment by the Borrower of a distribution to its equity owner(s).

 

(f) No payment or application of funds shall be made pursuant to Section 3.7(e)
if an Event of Default has occurred and is continuing or if an Event of Default
or Potential Event of Default would result from such payment or application. In
addition, if on any date the amount available to make the full amount of all
payments to be made in accordance with any numbered paragraph of Section 3.7(e)
or 3.7(g), then such payments shall be made to the Persons entitled thereto
under said numbered paragraph pro rata in accordance with the amounts then due
and payable to them.

 

(g) On any Payment Date on which no payment or application of funds may be made
pursuant to Section 3.7(e) by reason of the first sentence of Section 3.7(f),
the collected funds standing to the credit of the Collection Accounts shall be
applied in the following order of priority:

 

  (1) to the payment of taxes and governmental fees owing by the Borrower, if
any;

 

  (2) to the payment of any amounts then due and payable by the Borrower to the
Custodian, the Collateral Administrator, the Security Agent or the Security
Agent Custodian under any Support Document;

 

  (3) to the payment of any amounts then due and payable by the Borrower to the
Collateral Manager under the Collateral Management Agreement, except that no
such amount shall be payable to the Collateral Manager (i) if irrevocably waived
by the Collateral Manager by written notice to the Borrower, the Collateral
Administrator and the Administrative Agent or (ii) if so directed by the
Administrative Agent;

 

Page 24



--------------------------------------------------------------------------------

  (4) to the payment of any interest or fees then due and payable under
Sections 3.2 and 3.3;

 

  (5) to the repayment of the principal of the Loans until paid in full;

 

  (6) to the payment of any other amounts (including interest, fees, expenses,
indemnities and other amounts, but excluding amounts payable under paragraphs
(4) and (5) above) then due and payable by the Borrower to any Loan Party (other
than the Custodian, the Security Agent, the Security Agent Custodian or the
Collateral Administrator) under this Agreement or any Support Document;

 

  (7) to the payment of any amounts then due and payable by the Borrower to the
Collateral Manager under the Collateral Management Agreement (and not paid at
the direction of the Administrative Agent pursuant to clause (ii) of paragraph
(3) above), except that no such amount shall be payable to the Collateral
Manager if irrevocably waived by the Collateral Manager by written notice to the
Borrower, the Collateral Administrator and the Administrative Agent; and

 

  (8) to the payment by the Borrower of a distribution to its equity owner(s).

 

(h) Any payment required to be made to any Loan Party by the Borrower under this
Agreement or any Support Document shall be made in accordance with this
Section 3.7.

 

(i) Each Loan Party hereby agrees, and the Collateral Manager as provided in
Section 5 of the Collateral Management Agreement has separately agreed (in each
case, for the benefit of each other Loan Party and the Collateral Manager, as
the case may be, but without limiting the effect of the second sentence of
Section 3.7(h)), that its claims to amounts payable in accordance with the
priorities set forth in any paragraph of Section 3.7(e) or 3.7(g) (other than
paragraph (1) thereof) that such claims shall be subordinate and junior to the
claims of each Person in accordance with any prior paragraph of Section 3.7(e)
or 3.7(g), in each case, to the extent and in the manner set forth in
Section 3.7(e) or 3.7(g), as the case may be.

Taxes

 

3.8(a)

All payments under this Agreement for account of the Administrative Agent or any
Lender will be made without any deduction or withholding for or on account of
any present or future tax, levy, impost, duty, charge, assessment or fee of any
nature (a Tax) unless such deduction or withholding is required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, then in effect. If the Borrower is required to withhold or deduct for
or on account of any Tax in respect of this Agreement for account of the
Administrative Agent or any Lender, the Borrower will: (1) promptly notify the
affected payee of such requirement; (2) pay to the relevant authorities the full
amount required to be deducted

 

Page 25



--------------------------------------------------------------------------------

  or withheld promptly upon the earlier of determining that such deduction or
withholding is required or receiving notice that such amount has been assessed;
(3) promptly forward to the affected payee (with a copy to the Administrative
Agent if it is not the affected payee) an official receipt (or a certified copy)
evidencing such payment to such authorities; and (4) unless such Tax is an
Excluded Tax pay to such payee such additional amount (an Additional Amount) as
is necessary to ensure that the net amount actually received by such payee (free
and clear of all Taxes other than Excluded Taxes, whether assessed against the
Borrower or such payee) will equal the full amount such payee would have
received in respect of this Agreement had no such deduction or withholding been
required; provided that the Borrower will not be required to pay any Additional
Amount with respect to any Tax that is:

 

  (i) imposed other than by withholding;

 

  (ii) an estate, inheritance, gift, sale, transfer, personal property or
similar tax;

 

  (iii) imposed by reason of the failure of such payee, or beneficial owner of
an interest in this Agreement if not such payee (after reasonable notice by such
payee), to provide the Borrower on a timely basis, with any forms, certificates
or other documentary evidence that is required to avoid the imposition of such
Tax, including any such form, certificate or other documentary evidence as
required pursuant to FATCA;

 

  (iv) imposed by reason of any change in any Payment Account pursuant to
Section 3.6 not agreed to by the Borrower at the time of such change; or

 

  (v) imposed by reason of any combination of clauses (i), (ii), (iii) and (iv);

provided, however, that no Foreign Lender shall be entitled to receive an
Additional Amount unless such Foreign Lender is entitled to an exemption from
Tax under either (x) the laws of the United States of America or (y) a tax
treaty to which the United States of America is a party, with respect to
payments under this Agreement. Such Foreign Lender shall deliver to the Borrower
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower as will permit such payments to be made
without withholding.

 

(b) If a Change in Tax Law results, or would result upon the passage of time, in
a payment of an Additional Amount to a Foreign Lender, then such Foreign Lender
shall take such steps as may be reasonably available to it to mitigate the
effects of such Change in Tax Law (which shall include efforts to rebook this
Agreement at another lending office or through another branch or an affiliate of
the Foreign Lender), provided that such Foreign Lender shall not be required to
take any step that would be materially disadvantageous to its business or
operations (as determined by the Foreign Lender in its reasonable
discretion). If the Foreign Lender does not promptly take the steps necessary to
avoid the need for Additional Payments, the Borrower shall have the right to
redomicile (in consultation with the Initial Lender) in a jurisdiction that
would not give rise to a withholding obligation.

 

Page 26



--------------------------------------------------------------------------------

(c) If the Borrower makes a payment of any Additional Amount and the affected
payee receives a refund, credit or other tax benefit that is attributable to the
Tax in respect of which the Additional Amount is paid, such payee will promptly
upon receipt of such refund, credit or benefit, pay to the Borrower such amount
as will in such payee’s sole determination, leave such payee no better or worse
off than if no payment of the Additional Amounts had been required; provided
that nothing herein will limit the ability of such payee to prepare its tax
returns in the manner it so determines in its sole discretion.

 

(d) The Borrower will pay any Stamp Tax levied or imposed upon the Borrower or
in respect of its execution or performance of this Agreement by a jurisdiction
in which it is incorporated, organized, managed and controlled, or considered to
have its seat, or in which a branch or office through which it is acting for the
purpose of this Agreement is located (Stamp Tax Jurisdiction) and will indemnify
the affected payee (and, to the extent it has made any payment on behalf of the
Borrower, the Administrative Agent) against any Stamp Tax levied or imposed upon
such payee or in respect of such payee’s execution or performance of this
Agreement by any such Stamp Tax Jurisdiction which is not also a Stamp Tax
Jurisdiction with respect to such payee.

Alternate Rate of Interest

3.9 If prior to the commencement of any Interest Period:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining LIBOR for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that LIBOR for
such Interest Period will not adequately and fairly reflect the cost to the
Lenders of making or maintaining their respective portions of the Loans for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, each Loan shall bear interest at a rate per
annum equal to the Federal Funds Effective Rate on each day plus 5.85%; provided
that, for the purposes of determining whether LIBOR for such Interest Period
will or will not adequately and fairly reflect the cost to the Lenders of making
or maintaining their respective portions of the Loans for such Interest Period,
no Lender shall give the advice referred to in clause (b) above unless such
Lender is giving such advice generally under credit or other loan documentation
having provisions similar to this Section 3.9 with respect to borrowers
similarly situated to the Borrower.

 

Page 27



--------------------------------------------------------------------------------

Increased Costs

 

3.10(a) If any Change in Law shall:

 

  (i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in
LIBOR); or

 

  (ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or the portion of the Loans made or maintained by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining their respective portions of the Loans or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise, but excluding increased costs or
reductions in the amount of any sum received or receivable resulting from (1) an
Excluded Tax or (2) a Tax to the extent Additional Amounts are required to be
paid under Section 3.8(a) (or would be but for clauses (iii) or (iv) of the
first proviso to Section 3.8(a))), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the portion of the Loans made or maintained
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. No Lender shall
be entitled to require the payment of any compensation specified in paragraph
(a) or (b) of this Section unless such Lender is generally seeking the payment
of similar additional amounts from similarly situated borrowers in comparable
credit facilities to the extent such Lender is entitled thereunder to do so. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than six months prior to the date

 

Page 28



--------------------------------------------------------------------------------

  that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(e) If a Debt Obligation Bankruptcy Event or Debt Obligation Failure to Pay
Event occurs with respect to any Debt Obligation, the Administrative Agent may,
by notice to the Borrower, adjust the Advance Rate with respect to such Debt
Obligation. Such notice shall specify the adjusted Advance Rate and the date on
which such adjustment is to become effective (which shall be not less than three
Business Days after the date of such notice).

Break Funding Payments

3.11 In the event that (a) the payment of any principal of the Loans is made on
any date other than a Payment Date (including as a result of an Event of
Default) or (b) the Borrower fails to borrow any Loan or a portion thereof on
the related Borrowing Date after giving notice of such borrowing to the
Administrative Agent, then, in any such event, the Borrower shall compensate
each Lender for an amount equal to the excess, if any, of (i) the amount of
interest that such Lender would pay for a deposit equal to the principal amount
of its portion of the Loan(s) for the period from the date of such payment to
the last day of the then current Interest Period for such Loan(s) (or, in the
case of a failure to borrow, equal to its portion of the amount of such
borrowing for the duration of the Interest Period that would have resulted from
such borrowing) if the interest rate payable on such deposit were equal to LIBOR
for such Interest Period over (b) the amount of interest that such Lender would
earn on such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for dollar deposits from other banks in
the eurodollar market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof. For
purposes of determining compensation payable by the Borrower pursuant to this
Section 3.11, each Interest Period will be determined without giving effect to
any adjustment to the length thereof that may be provided for in the Debt
Obligation Agreement as a result of any unscheduled payment of principal.

Right of Set-Off

3.12 The Borrower agrees that, in addition to (and without limitation of) any
right of set-off that the Administrative Agent or any Lender may otherwise have,
each of the Administrative Agent and the Lenders shall be entitled, at its
option, to offset amounts owing by the Administrative Agent or such Lender, as
the case may be, to the Borrower, in USD or in any other currency (irrespective
of the place of payment or booking office of the obligation and regardless of
whether such amounts are then due to the Borrower), against any amount payable
by the Borrower to the Administrative Agent or such Lender,

 

Page 29



--------------------------------------------------------------------------------

as the case may be, under this Agreement that is not paid when due. For this
purpose, any amount owing by the Administrative Agent or any Lender to the
Borrower may be converted by the Administrative Agent or such Lender, as the
case may be, into the currency in which the amount payable by the Borrower to
the Administrative Agent or such Lender, as the case may be, under this
Agreement is denominated at the rate of exchange at which the Administrative
Agent or such Lender, as the case may be, would be able, acting in a reasonable
manner and in good faith, to purchase the relevant amount of such currency.

Contractual Currency

3.13 To the fullest extent permitted by applicable law, if any judgment or order
expressed in a currency other than the currency in which a payment is required
by this Agreement is to be made by the Borrower (the Contractual Currency) is
rendered:

 

(a) for the payment of any amount owing in respect of this Agreement; or

 

(b) in respect of a judgment or order of another court for the payment of any
amount described in the foregoing clause (a),

the recipient of such payment, after recovery in full of the aggregate amount to
which the recipient of such payment is entitled pursuant to the judgment or
order, will be entitled to receive immediately from the Borrower the amount of
any shortfall of the Contractual Currency received by the recipient of such
payment as a consequence of sums being paid in such other currency if such
shortfall arises or results from any variation between the rate of exchange at
which the Contractual Currency is converted into the currency of the judgment or
order for the purposes of such judgment or order and the rate of exchange at
which the recipient of such payment is able, acting in a reasonable manner and
in good faith in converting the currency received into the Contractual Currency,
to purchase the Contractual Currency with the amount of the currency of the
judgment or order actually received by the recipient of such payment. The term
“rate of exchange” includes any premiums and costs of exchange payable in
connection with the purchase of or conversion into the Contractual Currency.

To the fullest extent permitted by applicable law, the indemnities in this
Section constitute separate and independent obligations from the other
obligations in this Agreement and any related document, will be enforceable as
separate and independent causes of action, will apply notwithstanding any
indulgence granted by the recipient of such payment and will not be affected by
judgment being obtained or claim or proof being made for any other sums payable
in respect of this Agreement or any related document. The Borrower hereby waives
the right to invoke any defense of payment impossibility.

 

Page 30



--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES

Borrower’s Representations and Warranties

4.1 On each Representation Date, the Borrower hereby represents and warrants to
the Administrative Agent and the Lenders as follows:

 

(a) Status. It is duly formed and validly existing as a limited liability
company under the laws of the State of Delaware and is in good standing under
such laws.

 

(b) Powers. It has the power to execute this Agreement and any Support Document
to which it is a party, to deliver this Agreement and any Support Document to
which it is a party and to perform its obligations under this Agreement and any
obligations it has under any Support Document to which it is a party and has
taken all necessary action to authorize such execution, delivery and
performance.

 

(c) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets.

 

(d) Consents. All governmental and other consents that are required to have been
obtained by it with respect to this Agreement or any Support Document to which
it is a party have been obtained and are in full force and effect and all
conditions of any such consents have been complied with.

 

(e) Obligations Binding. This Agreement and any Support Document to which it is
a party constitute its legal, valid and binding obligations, enforceable in
accordance with their respective terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)).

 

(f) Absence of Certain Events. No Event of Default or Potential Event of Default
has occurred and is continuing and no such event or circumstance would occur as
a result of its entering into or performing its obligations under this Agreement
or any Support Document to which it is a party.

 

(g) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Support Document to which it is a party or
its ability to perform its obligations under this Agreement or such Support
Document.

 

Page 31



--------------------------------------------------------------------------------

(h) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to any of the Lenders, the
Administrative Agent or the Security Agent is, when taken as a whole as of the
date of the furnishing of such information, true, accurate and (except as
redacted) complete in all material respects.

 

(i) Investment Company Act Status. It is not required to register as an
investment company under the Investment Company Act by reason of Section 3(c)(7)
of the Investment Company Act.

 

(j) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to borrow the Loans and to use the proceeds thereof to
purchase the Debt Obligation as contemplated hereby and as to whether such
issuance, sale and purchases are appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the Administrative Agent,
any Lender or any of their respective Affiliates as investment, tax, accounting
or legal advice or as a recommendation to enter into this Agreement, to borrow
the Loans or to purchase Debt Obligation, it being understood that information
and explanations related to the terms and conditions of this Agreement or of the
Loans or such purchase will not be considered investment advice or a
recommendation to enter into this Agreement, to borrow the Loans or to purchase
Debt Obligation. No communication (written or oral) received from the
Administrative Agent, any Lender or any of their respective Affiliates will be
deemed to be an assurance or guarantee as to the expected results of entering
into this Agreement, borrowing the Loans or purchasing the Debt Obligation. It
is capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of entering into this Agreement, borrowing the Loans
or purchasing the Debt Obligation. None of the Administrative Agent, the Lenders
and their respective Affiliates is acting as a fiduciary for or an adviser to
the Borrower or any of its Affiliates in respect of this Agreement or the use of
the proceeds thereof.

 

(k) Lenders May Deal with Obligors on the Debt Obligation, etc. It acknowledges
that the Administrative Agent, any Lender or any of their respective Affiliates
may deal in the Debt Obligation and any other obligations of any Obligor or any
Affiliate thereof and may accept deposits from, make loans or otherwise extend
credit to, and generally engage in any kind of commercial or investment banking
or other business with any Obligor, any Affiliate of any Obligor, any other
person or entity having obligations relating to any Obligor and may act with
respect to such business in the same manner as if this Agreement did not exist
and may originate, purchase, sell, hold or trade, and may exercise consensual or
remedial rights in respect of, obligations, securities or other financial
instruments of, issued by or linked to any Obligor, regardless of whether any
such action might have an adverse effect on such Obligor, the value of the Debt
Obligation or otherwise.

 

Page 32



--------------------------------------------------------------------------------

COVENANTS

Borrower’s Covenants

5.1 The Borrower covenants and agrees with the Administrative Agent and the
Lenders that, until payment in full of the Loans and all interest thereon and
all other amounts payable by the Borrower under this Agreement:

 

(a) Information. The Borrower will:

 

  (i) no later than one Business Day after the trade date for any purchase of a
Debt Obligation (or any portion thereof) occurring after the date of this
Agreement, furnish the Administrative Agent with the Par Amount and Purchase
Price applicable to such acquisition;

 

  (ii) no later than one Business Day after the settlement date for any purchase
of a Debt Obligation (or any portion thereof) occurring after the date of this
Agreement, furnish the Administrative Agent with a copy of the related
Assignment Agreement;

 

  (iii) promptly (and in any event within three Business Days after receipt)
deliver or cause to be delivered to the Administrative Agent the following
information and documentation, in each case, to the extent actually received by
the Borrower from the Obligor or its agents in respect of the Debt Obligation:
all notices of any borrowings, prepayments and interest rate settings, all
financial statements, all compliance certificates, all amendments, waivers and
other modifications (whether final or proposed) in relation to the terms of the
Debt Obligation; and all notices given by the Obligor to the lenders or their
agent or by the lenders or their agent to the Obligor in relation to the
exercise of remedies;

 

  (iv) furnish, or cause the Collateral Administrator to furnish, to the
Administrative Agent, within 30 days after the end of each calendar month, an
investment report setting forth the identity and amount of each Debt Obligation
held by the Borrower at the end of such calendar month;

 

  (v)

subject to timely receipt from the Administrative Agent of information relating
to (A) the Debt Obligations held by the Borrower as of each Business Day, in
respect of each Debt Obligation’s Purchase Price, Current Price and Advance
Rate, and (B) the Net Equity Amount as of such Business Day and Average Advance
Rate as of such Business Day, furnish to the Administrative Agent, no less
frequently than once each calendar week, a certificate (x) setting forth
computations in reasonable detail of (1) the Borrowing Base on a Business Day
during such calendar week, (2) the Coverage Requirement on such Business Day and
(3) the Net Equity Amount on such Business Day (provided that, for purposes of
determining the Current Price in the definition of

 

Page 33



--------------------------------------------------------------------------------

  “Current Value” as used in the definition of “Net Equity Amount”, all the
words beginning with “If the Borrower disputes” in the second line of the
definition of “Current Price” and ending with the words “the relevant date of
determination” in the third last line of the definition of “Current Price” shall
be disregarded) and (y) stating whether a Borrowing Base Deficiency or Coverage
Deficiency exists as of such Business Day;

 

  (vi) furnish to the Administrative Agent, with respect to the Investor, a
quarterly financial report delivered no later than 60 days after the relevant
quarter-end for the first three fiscal quarters of any fiscal year of the
Investor and an annual financial report delivered no later than 120 days after
the relevant quarter-end for the final fiscal quarter of any fiscal year of the
Investor, provided that the obligation of the Borrower in this clause (vi) shall
be deemed to be satisfied in full following the timely filing by the Investor of
the corresponding quarterly and annual financial statements that are included in
periodic filings made by the Investor with the SEC in accordance with the
relevant applicable SEC requirements;

 

  (vii) promptly after the Borrower knows or has reason to believe that any Debt
Obligation Bankruptcy Event, Debt Obligation Failure to Pay Event or Collateral
Manager Termination Event (as defined in the Collateral Management Agreement)
has occurred, the Borrower will deliver to the Administrative Agent and each
Lender a notice thereof describing the same in reasonable detail;

 

  (viii) provide the Administrative Agent with such other information regarding
the business, assets, operations or condition, financial or otherwise, of the
Borrower as the Administrative Agent may reasonably request (including on behalf
of any Lender);

 

  (ix) permit representatives of the Administrative Agent, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect any of its Property, and to discuss its business and affairs with its
officers, all to the extent reasonably requested by the Administrative Agent
(including on behalf of any Lender); provided that, except during any period
when an Event of Default has occurred and is continuing, no such examination,
copying or inspection shall occur more than twice during any calendar year; and

 

  (x) no later than two Business Days after each Quarterly Date, provide, or
cause the Collateral Administrator to provide, to the Administrative Agent, a
report setting out in reasonable detail the proposed payments to be made by the
Borrower on the related Payment Date

 

(b) Notice of Default. Promptly after the Borrower knows or has reason to
believe that any Event of Default or Potential Event of Default has occurred,
the Borrower will deliver to the Administrative Agent and each Lender a notice
thereof describing the same in reasonable detail and, together with such notice
or as soon thereafter as possible, a description of the action that the Borrower
has taken or proposes to take with respect thereto.

 

Page 34



--------------------------------------------------------------------------------

(c) Conduct of Business, etc. The Borrower will: (i) preserve and maintain its
legal existence and all of its material rights, privileges, licenses and
franchises; (ii) comply with the requirements of all applicable laws, rules,
regulations and orders of governmental or regulatory authorities; (iii) pay and
discharge all taxes, assessments and governmental charges or levies imposed on
it or on its income or profits or on any of its Property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained;
(iv) maintain all of its Property used or useful in its business in good working
order and condition, ordinary wear and tear excepted; and (v) keep adequate
records and books of account, in which complete and consistent entries will be
made, except to the extent that the failure to comply with any of the foregoing
would not, individually or in the aggregate, result in a Material Adverse
Effect.

 

(d) Indebtedness. The Borrower will not create, incur, assume or permit to exist
any Indebtedness, except Indebtedness arising under this Agreement and the
Security Agreement.

 

(e) Liens. The Borrower will not create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, except for
Liens arising under the Security Agreement.

 

(f) Use of Proceeds. The Borrower will not use any proceeds of this Agreement
except in compliance with Section 2.3.

 

(g) Line of Business. The Borrower will not engage in any business other than
(i) acquiring interests in Term Loans and Bonds, (ii) entering into and
performing its obligations under this Agreement and the other Transaction
Documents to which it is a party, (iii) making Eligible Investments with the
proceeds of the Debt Obligation or any equity contribution made to the Borrower
and (iv) other activities that are incidental to activities specified in the
foregoing clauses. Prior to the date hereof, the Borrower will not have engaged
in any business other than (i) the negotiation of the terms of the Transaction
Documents and (ii) transactions incidental to the formation of the Borrower. The
Borrower will use all commercially reasonable efforts to cause any purchase of a
Term Loan or Bond to settle no later than 30 days after the applicable trade
date.

 

(h) Fundamental Changes. The Borrower will not merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of all or substantially all of
its assets, or liquidate or dissolve, except that the Borrower may effect any
sale of the Debt Obligation to the extent such sale is otherwise permitted by
this Agreement.

 

Page 35



--------------------------------------------------------------------------------

(i) Transactions with Affiliates. The Borrower will not sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (i) for capital contributions made in Cash to the
Borrower, (ii) transactions expressly permitted by Section 5.2 and (iii) Equity
Restricted Payments expressly permitted by Section 5.1(j).

 

(j) Restricted Payments. The Borrower will not make any Equity Restricted
Payment except as expressly permitted by Section 3.7(e) or 3.7(g).

 

(k) Investment in Term Loans and Bonds. The Borrower will not acquire any record
or beneficial ownership of any interest in any Term Loan or Bond except for the
purchase for Cash of record and beneficial ownership in a Term Loan or Bond in
compliance with the following conditions:

 

  (i) the Initial Lender shall have consented to such purchase (and to the
Purchase Price payable with respect to such purchase);

 

  (ii) no Event of Default or Potential Event of Default has occurred and is
continuing or would result from such purchase;

 

  (iii) no Borrowing Base Deficiency or Coverage Deficiency has occurred and is
continuing or would result from such purchase;

 

  (iv) no Debt Obligation Bankruptcy Event or Debt Obligation Failure to Pay
Event has occurred and is continuing; and

 

  (v) the Collateral Quality Test with respect to the Term Loan or Bond being
purchased is satisfied after giving effect to such purchase.

 

(l) Investments. The Borrower will not own or acquire, and will not make any
investment in, any Subsidiary. The Borrower will not make any investment other
than Investments in (i) Term Loans, (ii) Bonds and (iii) Eligible Investments.

 

(m) Collateral Management Agreement. The Borrower will not amend, supplement or
otherwise modify or termination, or agree to amend, supplement or otherwise
modify or terminate, the Collateral Management Agreement, without the prior
written consent of the Administrative Agent and each Lender.

 

(n)

Corporate Separateness. The Borrower will ensure that all corporate or other
formalities necessary to maintain its separate existence (including holding
regular board of directors’ and shareholders’, or other similar, meetings) are
followed. In addition, the Borrower will not take any action, or conduct its
affairs in a manner, that is likely to result in its separate existence being
ignored or in its assets and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
Without limiting the foregoing, the Borrower will not (i) commingle any of its
funds or assets with those of any

 

Page 36



--------------------------------------------------------------------------------

  Related Party or (ii) maintain its accounts, books, records, accounting
records and other entity documents together with those of any other Related
Party (provided that the foregoing will not prevent financial reporting on a
consolidated basis to the extent required by GAAP).

 

(o) Amendments to Debt Obligations. Following the occurrence of a Collateral
Manager Termination Event, the Borrower shall not, without the prior written
consent of the Administrative Agent in its sole discretion, enter into any
amendment, waiver, consent or other modification in relation to the terms of any
Debt Obligation or the underlying loan documents with respect thereto.

Certain Transactions with Affiliates

5.2 Without the prior consent of the Administrative Agent, the Borrower shall
not, after the initial Borrowing Date, purchase any Term Loan or Bond from any
Related Party or from any Affiliate of CM or any fund managed by CM or any of
its Affiliates. Without the prior consent of the Administrative Agent, the
Borrower shall not sell the Debt Obligation (or any portion thereof) to any
Related Party; provided that this Section 5.2 shall not prevent the Borrower
from (and no consent from the Administrative Agent shall be required prior to)
selling the Debt Obligation (or any portion thereof) to a Related Party if
(a) no Event of Default or Potential Event of Default shall have occurred and be
continuing and would not result therefrom, (b) the condition in Section 5.3 is
satisfied with respect to such sale and (c) the Debt Obligation (or portion
thereof) is being sold solely for Cash and in a market transaction at a sale
price (expressed as a percentage of par and will be determined exclusive of
accrued interest and premium) not less than the Current Price; in each case, so
long as (i) such sale is effected in accordance with the requirements of the
Investment Advisers Act applicable to an investment adviser registered as such
thereunder and (ii) notice of such sale is given to the Administrative Agent and
each Lender no later than the date of such sale. For the purposes of the
foregoing proviso, a sale of the Debt Obligation (or any portion thereof) to any
Affiliate of CM or any fund managed by CM or any of its Affiliates shall be
deemed to have been made at not less than the Current Price if the sale price
(expressed as a percentage of par and will be determined exclusive of accrued
interest and premium) is not less than the arithmetic average of the midpoint of
the bid and ask prices reflected in bona fide quotes obtained from at least two
Approved Buyers on the trade date for the sale of the Debt Obligation.

Sale of Debt Obligation

5.3 The Borrower shall not sell the Debt Obligation (or any portion thereof)
unless either (a) the net cash proceeds resulting from such sale will be
sufficient to pay all amounts payable pursuant to clauses (1) through (5) of
Section 3.7(e)(iii) (assuming, for this purpose, that the Reinvestment Period
had terminated) or (b) each of the following conditions is satisfied: (i) no
Event of Default or Potential Event of Default has occurred and is continuing or
would result from such sale; and (ii) no Borrowing Base Deficiency or Coverage
Deficiency has occurred and is continuing or would result from such sale.

 

Page 37



--------------------------------------------------------------------------------

DEFAULT; REMEDIES

Events of Default

6.1 If one or more of the following events (herein called Events of Default)
shall occur and be continuing:

 

(a) the Borrower shall default in the payment of any principal, interest or
other amount owing under this Agreement or any Support Document when due
(whether at stated maturity, by acceleration, upon optional or mandatory
prepayment or otherwise, and whether any such default in payment resulted from
the insufficiency of funds available to make such payment in accordance with
Section 3.7) and such default shall continue for at least five Business Days
after notice thereof to the Borrower by the Administrative Agent or any Lender;
or the Borrower shall fail to cause any amount to be disbursed on any Payment
Date as required by Section 3.7(e); or

 

(b) any representation, warranty or certification made herein or pursuant hereto
or in or pursuant to any Support Document (or in any modification or supplement
hereto or thereto) by the Borrower shall prove to have been false or misleading
as of the time made in any material respect and such default (if remediable)
shall continue unremedied for a period of at least 10 days after the Borrower
has notice or knowledge thereof; or

 

(c) the Borrower shall default in the performance of any of its obligations
under any of Sections 5.1(f), 5.1(g), 5.1(h), 5.1(i), 5.1(j), 5.1(l), 5.1(m),
5.2 and 5.3 (in the case of Sections 5.1(i) and 5.1(j), except as otherwise
expressly provided in the immediately succeeding clause); the Borrower shall in
good faith and without knowledge thereof (subject to the exercise of due care)
default in the performance of any of its obligations under any of
Sections 5.1(i) and 5.1(j) and such default (if remediable) shall continue
unremedied for a period of at least three Business Days after the Borrower has
notice or knowledge thereof; or the Borrower shall default in the performance of
any of its other obligations hereunder or of any obligations under any Support
Document and such default (if remediable) shall continue unremedied for a period
of at least 30 days after notice thereof to the Borrower by the Administrative
Agent or any Lender; or

 

(d)

the Borrower or the Investor shall (1) be dissolved (other than pursuant to a
consolidation, amalgamation or merger); (2) fail or admit in writing its
inability generally to pay its debts as they become due; (3) make a general
assignment, arrangement or composition with or for the benefit of its creditors;
(4) institute or have instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition shall be
presented for its winding-up or liquidation, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition (A) results in a judgment of insolvency or bankruptcy or the entry of
an order for relief or the making of an order for its winding-up or liquidation
or (B) is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof; (5) have a resolution passed
for its winding-up, official management or

 

Page 38



--------------------------------------------------------------------------------

  liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seek or become subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) have a secured party take
possession of all or substantially all its assets or have a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party shall
maintain possession, or any such process shall not be dismissed, discharged,
stayed or restrained, in each case within 30 days thereafter; (8) cause or
become subject to any event with respect to it which, under the applicable laws
of any jurisdiction, has an analogous effect to any of the events specified in
clauses (1) to (7) (inclusive); or (9) take any action indicating its consent
to, approval of, or acquiescence in, any of the foregoing acts; or

 

(e) the Borrower Formation Documents shall be amended, supplemented or otherwise
modified, or shall be terminated, without the prior written consent of the
Administrative Agent and each Lender, except for any amendment, supplement or
other modification that would not have a Material Adverse Effect; or

 

(f) the Borrower shall disaffirm, disclaim, repudiate or reject in writing, in
whole or in part, or challenge in writing the validity of, any Support Document
to which it is a party; or

 

(g) any Support Document shall fail to be in full force or effect or shall be
amended, supplemented or otherwise modified, or shall be terminated, without the
prior written consent of the Administrative Agent and each Lender; or

 

(h) all of the ownership interests in the Borrower shall fail to be beneficially
owned and controlled, either directly or at one or more indirect levels of
beneficial ownership, by the Investor; or the Investor shall fail to be managed
on a discretionary basis by CM or any Person Controlled by CM; or

 

(i) (i) any failure of the Borrower to maintain at least one independent
director (as defined in the Borrower Formation Documents), (ii) the Borrower or
Investor shall cause any such independent director to be removed without
“cause”, (iii) the Borrower or the Investor shall appoint any such independent
director not approved by the Administrative Agent or (iv) the Borrower fails to
comply with any provision of any of the Borrower Formation Documents intended to
ensure the bankruptcy remoteness of the Borrower; or

 

(j) the Investor NAV as of the last day of any fiscal quarter of the Investor
shall be less than (1) 65% of the Investor NAV as of the last day of the
immediately preceding fiscal quarter of the Investor or (2) 50% of the Investor
NAV as of the last day of any of the three immediately preceding fiscal quarters
of the Investor preceding the fiscal quarter of the Investor referred to in
clause (1); or

 

(k) the Borrower, or the pool of Collateral, shall be required to register as an
investment company under the Investment Company Act; or

 

Page 39



--------------------------------------------------------------------------------

(l) the Investor violates (x) Section 18(a)(1)(A), as modified by
Section 61(a)(1) or any successor provisions thereto, of the Investment Company
Act, or (y) Section 18(c), as modified by Section 61(a)(2) or any successor
provisions thereto, of the Investment Company Act, in each case, as determined
by the Securities and Exchange Commission (the SEC) or its staff and after
giving effect to, in either case, any exemptive relief granted to the Investor
by the SEC; or the Investor’s election to be regulated as a business development
company pursuant to Section 54 of the Investment Company Act is revoked or
withdrawn;

 

(m) the Security Agent shall fail to have a valid and perfected first priority
security interest in any of the Collateral; or

 

(n) (1) a default, event of default or other similar condition or event
(howsoever described) in respect of one or more of the Investor and its
Subsidiaries under one or more agreements or instruments relating to
Indebtedness of any of them (individually or collectively) where the aggregate
principal amount of such agreements or instruments, either alone or together
with the amount, if any, referred to in clause (2) below, is not less than the
Default Threshold which has resulted in such Indebtedness, in each case,
becoming due and payable under such agreements or instruments, and such default,
event of default or other similar condition or event (howsoever described) is
continuing; or (2) a default by one or more of the Investor and its Subsidiaries
(individually or collectively) in making one or more payments under such
agreements or instruments on the due date for payment (after giving effect to
any applicable notice requirement or grace period) in an aggregate amount,
either alone or together with the amount, if any, referred to in clause
(1) above, of not less than the Default Threshold, and such default is
continuing; or

 

(o) the rendering of one or more judgments or decrees or orders against one or
more of the Investor and its Subsidiaries involving in the aggregate a liability
of the Default Threshold or more and the same shall not have either
(1) discharged or provided for the discharge of any such judgment, decree or
order in accordance with its terms or (2) perfected a timely appeal of such
judgment, decree or order and caused the execution of same to be stayed during
the pendency of the appeal; or one or more of the Investor and its Subsidiaries
shall have made payments of amounts in excess of the Default Threshold in
settlement of any litigation claim or dispute (excluding payments made from
insurance proceeds); or

 

(p) a Collateral Manager Termination Event (as defined in the Collateral
Management Agreement) shall occur;

THEREUPON: (1) in the case of an Event of Default other than one specified in
clause (1), (3), (5), (6) or, to the extent analogous thereto, (8) of
Section 6.1(d) in relation to the Borrower, the Required Lenders may, by notice
to the Borrower, (a) declare the principal of and interest on this Agreement
and/or any other amount owing under this Agreement to be forthwith due and
payable, whereupon such amounts shall be immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Borrower and/or (b) terminate the Reinvestment

 

Page 40



--------------------------------------------------------------------------------

Period as of the date specified in such notice; and (2) in the case of the
occurrence of an Event of Default specified in clause (1), (3), (5), (6) or, to
the extent analogous thereto, (8) of Section 6.1(d) in relation to the Borrower,
(a) the principal of and interest on this Agreement and all other amounts owing
under this Agreement shall automatically become immediately due and payable
without presentment, demand, protest or other formalities of any kind, all of
which are hereby expressly waived by the Borrower and (b) the Reinvestment
Period shall automatically terminate as of the date of occurrence of such Event
of Default. The Administrative Agent shall (x) in the case of the Event of
Default referred to in Clause (1) of this paragraph, simultaneously with the
delivery of the notice in Clause (1)(a), or (y) in the case of an Event of
Default referred to in clause (2), at such time of the occurrence of such Event
of Default, deliver a notice to the Security Agent that an Event of Default has
occurred.

ADMINISTRATIVE AGENT

7.1 Each of the Lenders hereby irrevocably appoints the Administrative Agent as
its agent hereunder and under the Support Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

7.2 The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

7.3 The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the Support Documents. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Potential Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the Support Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein and in the Support Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any Support Document, (ii) the contents
of any certificate, report or other document delivered

 

Page 41



--------------------------------------------------------------------------------

hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any Support Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Schedule I or elsewhere herein or therein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

7.4 The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for an Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

7.5 The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Each Lender by its
execution and delivery of this Agreement agrees, as contemplated by the Security
Agreement, that, in the event it shall hold any Eligible Investments referred to
therein, such Eligible Investments shall be held in the name and under the
control of such Lender, and such Lender shall hold such Eligible Investments as
a collateral sub agent for the Administrative Agent thereunder. The Borrower, by
its execution and delivery of this Agreement, hereby consents to the foregoing.

7.6 Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, after prior written consent from the
Borrower (not to be unreasonably withheld and not to be required if an Event of
Default has occurred and is continuing), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and with the prior written consent of the Borrower (not to be
unreasonably withheld and not to be required if an Event of Default has occurred
and is continuing), appoint a successor Administrative Agent, which shall be a
bank with an office in New York City or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged

 

Page 42



--------------------------------------------------------------------------------

from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Section and Section 8.1 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

7.7 Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any Support Document or any
related agreement or any document furnished hereunder or thereunder.

7.8 Except as otherwise provided in Section 8.4(a) with respect to this
Agreement, the Administrative Agent may, with the prior consent of the Required
Lenders (but not otherwise), consent to any modification, supplement or waiver
under any of the Support Documents, provided that, without the prior consent of
each Lender, the Administrative Agent shall not (except as provided herein or in
the Support Documents) release any collateral or otherwise terminate any Lien
under any Support Document providing for collateral security, agree to
additional obligations being secured by such collateral security (unless the
Lien for such additional obligations shall be junior to the Lien in favor of the
other obligations secured by such Support Document, in which event the
Administrative Agent may consent to such junior Lien provided that it obtains
the consent of the Required Lenders thereto), alter the relative priorities of
the obligations entitled to the benefits of the Liens created under the Security
Agreement, except that no such consent shall be required, and the Administrative
Agent is hereby authorized, to release any Lien covering property that is the
subject of either a disposition of property permitted hereunder.

MISCELLANEOUS

Indemnification; Expenses

8.1 The Borrower shall indemnify the Administrative Agent and each Lender, and
each Affiliate of any of the foregoing Persons and each of their respective
officers, directors and employees (each such Person being called an Indemnitee)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Transaction Document or any
agreement or instrument contemplated hereby or under any other Transaction
Document, the performance by the parties hereto of their respective obligations
hereunder or any Support Document or the consummation of the transactions
contemplated hereby or by any other Transaction Document, (ii) the Loans or the
use of the proceeds therefrom or (iii) any actual or

 

Page 43



--------------------------------------------------------------------------------

prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

The Borrower shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement and the other Transaction Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Transaction Documents, including its rights under
this Section, or in connection with the Loans made hereunder, including in
connection with any workout, restructuring or negotiations in respect thereof
and (iii) and all costs, expenses, taxes, assessments and other charges incurred
in connection with any filing, registration, recording or perfection of any
security interest contemplated by the Security Agreement or any other document
referred to therein.

To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent under any of the two preceding paragraphs of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s pro rata share (determined in accordance with Section 3.6(d) with
respect to the aggregate principal amount of the Loans as of the date of the
request for such indemnification) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent Lender in its capacity as such.

Waiver; No Consequential Damages

8.2 No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any Support Document or any agreement or instrument
contemplated hereby, the

 

Page 44



--------------------------------------------------------------------------------

transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the Support Documents or the transactions
contemplated hereby or thereby.

Notices

8.3 All notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail (airmail, if overseas) or the equivalent (return receipt
requested) or sent by facsimile transmission, as follows:

 

(a) if to the Borrower, to it at 601 Lexington Avenue, 26th Floor, New York, NY
10022, Attention of Rocco Del Guercio (Telecopy No. 212-257-5198; Telephone
No. 212-257-5193);

 

(b) if to the Administrative Agent, to it at 390 Greenwich Street, 4th Floor,
New York, New York 10013, Attention: Mitali Sohoni (Telecopy No. 646-291-5779;
Telephone No. 212-723-6181); and

 

(c) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Borrower and the Administrative
Agent). All notices and other communications given to any party hereto shall be
deemed to be effective (i) if in writing and delivered by hand or overnight
courier service, on the date it is delivered; (ii) if sent by facsimile
transmission, on the date that transmission is received by a responsible
employee of the recipient in legible form (it being agreed that the burden of
proving receipt will be on the sender and will not be met by a transmission
report generated by the sender’s facsimile machine); or (iii) if sent by
certified or registered mail (airmail, if overseas) or the equivalent (return
receipt requested), on the date that mail is delivered or its delivery is
attempted, unless the date of that delivery (or attempted delivery) or that
receipt, as applicable, is not a Business Day or that communication is delivered
(or attempted) or received, as applicable, after the close of business on a
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Business Day.

Notices and other communications to the Lenders by the Administrative Agent
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such

 

Page 45



--------------------------------------------------------------------------------

procedures may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

Amendments; Successors and Assigns; Transfers; Replacement

 

8.4(a) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) reduce the principal amount of the Loans or the rate of
interest thereon without the written consent of each Lender affected thereby,
(ii) postpone the Maturity Date or any other scheduled date of payment of the
principal amount of the Loans or any interest thereon without the written
consent of each Lender affected thereby, (iii) alter the manner in which
payments or prepayments of principal, interest or other amounts hereunder shall
be applied as among the Lenders without the written consent of each Lender,
(iv) change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or (v) release any Collateral without the written
consent of each Lender; and provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
without the prior written consent of the Administrative Agent.

 

(b) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except in
accordance with this Section (and any attempted assignment or transfer by any
Lender that is not in accordance with this Section shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and assigns permitted hereby and any indemnitees referred to herein) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

Page 46



--------------------------------------------------------------------------------

(c) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement), subject to the requirements that:

 

  (i) except in the case of an assignment to a Lender or an Affiliate of a
Lender, the amount of any partial assignment by an assigning Lender shall not be
less than USD5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

  (ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

  (iii) the assignee shall have certified to the Borrower that it is a
“qualified purchaser” (within the meaning given to such term in Section 2(a)(51)
of the Investment Company Act);

 

  (iv) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

  (v) the Borrower shall have consented to such assignment if the assignee is
not already a Lender or an Affiliate of the Lender; and

 

  (vi) notwithstanding the foregoing, the Initial Lender shall not assign its
commitment to make advances pursuant to Section 2.1.

 

(d) Subject to acceptance and recording thereof pursuant to paragraph (e) below,
from and after the effective date specified in each Assignment and Acceptance
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto, but shall continue to be entitled to the rights referred to in
Sections 3.8, 3.10 and 8.1). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph
(f) below.

 

(e)

The Administrative Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices in New York City a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and respective principal amounts of the portions
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the Register). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the

 

Page 47



--------------------------------------------------------------------------------

  Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. Upon its receipt of a duly
completed Assignment and Acceptance executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the Administrative Agent shall
accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (e).

 

(f) Any Lender may, sell participations to one or more banks or other entities
(a Participant) in all or a portion of such Lender’s rights and obligations
under this Agreement; provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 8.4(a) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.8 and 3.10 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(c) above; provided, that no Participant shall be entitled to receive any
greater amount pursuant to Section 3.8 than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 3.9 as though it were a Lender, provided
such Participant agrees to be subject to Section 3.8 as though it were a Lender
hereunder. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the Participant Register); provided, however, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Support Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan letter of credit or other obligation is in “registered form” under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

Page 48



--------------------------------------------------------------------------------

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

 

(h) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in the portion of the Loans held by it
hereunder to the Borrower or any of its Affiliates or Subsidiaries without the
prior consent of each Lender.

 

(i) The Initial Lender hereby certifies (and agrees with) to the Borrower
that the Initial Lender is a “qualified purchaser” (within the meaning given to
such term in Section 2(a)(51) of the Investment Company Act).

 

(j) Each of the Administrative Agent and the Lenders agrees to be bound by the
confidentiality provisions of the Debt Obligation Agreement with respect to all
information and documentation in relation to the Debt Obligation or an Obligor
thereon delivered hereunder to the Administrative Agent or such Lender, as the
case may be. Each of the Administrative Agent and the Lenders acknowledges that
such information may include material non-public information concerning an
obligor on the Debt Obligation or its securities and agrees to use such
information in accordance with applicable law, including Federal and State
securities laws.

Governing Law; Submission to Jurisdiction; Etc.

 

8.5(a) This Agreement shall be construed in accordance with, and this Agreement
and all matters arising out of this Agreement and the transactions contemplated
hereby (whether in contract, tort or otherwise) shall be governed by, the law of
the State of New York.

 

(b) With respect to any suit, action or proceedings relating to this Agreement
(Proceedings), the Borrower irrevocably (i) submits to the non-exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over the Borrower. Nothing in this Agreement precludes the
Administrative Agent or any Lender from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings by the Administrative Agent
or any Lender in any one or more jurisdictions preclude the bringing of
Proceedings by the Administrative Agent or any Lender in any other jurisdiction.

 

(c)

The Borrower irrevocably appoints CT Corporation (the Process Agent) to receive,
for it and on its behalf, service of process in any Proceedings. If for any
reason the Process Agent is unable to

 

Page 49



--------------------------------------------------------------------------------

  act as such, the Borrower will within 30 days appoint a substitute Process
Agent located in the State of New York and give notice of such appointment to
the Administrative Agent and each Lender. The Borrower irrevocably consents to
service of process given in the manner provided for notices in Section 8.3.
Nothing in this Agreement will affect the right of the Administrative Agent or
any Lender to serve process in any other manner permitted by law.

 

(d) The Borrower irrevocably waives, to the fullest extent permitted by
applicable law, with respect to itself and its revenues and assets (irrespective
of their use or intended use), all immunity on the grounds of sovereignty or
other similar grounds from (i) suit, (ii) jurisdiction of any court,
(iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

Limited Recourse; Non-Petition

 

8.6(a) The obligations of the Borrower under this Agreement are limited recourse
obligations of the Borrower payable solely from the Collateral and, following
the enforcement and realization of the Collateral and the application thereof in
accordance with this Agreement and the Security Agreement, any claims of the
Administrative Agent and the Lenders shall be extinguished and shall not revive.
None of the Borrower’s shareholders, officers, members and directors shall be
liable for any of the obligations or agreements or breach thereof or any
covenant, representation or warranty of the Borrower under this Agreement, and
no recourse or action may be taken, directly or indirectly, with respect to any
of the obligations or agreements or breach thereof or any covenant,
representation or warranty of the Borrower under this Agreement against any of
the Borrower’s shareholders, officers, members or directors, except that the
foregoing will not (i) prevent recourse to the Collateral for the sums due or to
become due under any security, instrument or agreement which is part of the
Collateral, (ii) relieve any Person from (A) any liability for any unpaid
consideration for stock, any unpaid capital contribution or any unpaid capital
call or other similar obligation or (B) any obligation, agreement or liability
under any agreement or instrument other than this Agreement or (iii) limit
service of process on the Borrower by delivery of notice on its behalf to the
Borrower.

 

(b) The provisions of this Section 8.6 shall survive any payment of this
Agreement.

Waiver of Jury Trial

8.7 EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS LOAN AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Page 50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Loan Agreement to be duly
executed and delivered as of the day and year first above written.

 

CM FINANCE SPV LLC By:  

 

  Name:   Title: CITIBANK, N.A., as Initial Lender By:  

 

  Name:   Title: CITIBANK, N.A., as Administrative Agent By:  

 

  Name:   Title:

Signature Page to Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE I

CONDITIONS PRECEDENT

1. A fully executed original copy of the Security Agreement signed and delivered
on behalf of the Borrower and the Security Agent.

2. A fully executed original copy of the Account Control Agreement signed and
delivered on behalf of the Borrower, the Security Agent, Citibank, N.A., as
intermediary, and Virtus, L.P., as collateral administrator.

3. A fully executed original copy of the Collateral Management Agreement signed
and delivered on behalf of the Borrower and the Collateral Manager.

4. A certificate, signed by an officer of the Borrower’s managing member,
certifying that no Event of Default or Potential Event of Default has occurred
and that each of the representations and warranties of the Borrower set forth
herein and in the Support Documents are true and correct.

5. A certificate, signed by the secretary of the Borrower’s managing member, as
to due authorization, Borrower Formation Documents, incumbency and good
standing.

6. Opinion of Morgan, Lewis & Bockius LLP in relation to the Borrower and the
Collateral Manager.

7. Opinion of Morgan, Lewis & Bockius LLP in relation to the creation and
perfection of security created under the Security Agreement and the Account
Control Agreement.

8. UCC-1 financing statement naming the Borrower as debtor and the Security
Agent as secured party and covering the collateral under the Security Agreement.

9. IRS Form W-9 with respect to the Borrower as a disregarded entity of the
Investor.



--------------------------------------------------------------------------------

SCHEDULE II

APPROVED BUYERS

Barclays Bank plc

BNP Paribas

Citibank, NA.

Credit Suisse

Deutsche Bank AG

Goldman Sachs & Co.

HSBC Bank

JPMorgan Chase Bank, National Association

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Morgan Stanley & Co.

Oppenheimer & Co.

Royal Bank of Canada

Société Générale

TD Securities Inc.

The Bank of Montreal

The Bank of Nova Scotia

The Royal Bank of Scotland plc

The Toronto-Dominion Bank

UBS AG

Wells Fargo Bank, N.A.